Title: Thomas Jefferson to James Barbour, 19 January 1817
From: Jefferson, Thomas
To: Barbour, James


          
            Dear Sir
            Monticello Jan. 19. 17.
          
          Your favor of the 9th is recieved by our last mail. I have been very long and intimately acquainted with Colo Trumbull, have had the best opportunities of knowing him thoroughly, and can therefore bear witness of my own knolege to his high degree of worth as a man. for his merit as a painter I can quote higher authorities, and assure you that on the continent of Europe, when I was there, he was considered as superior to West. Baron Grimm, who was the oracle of taste at Paris, in sculpture, painting and the other fine arts generally, gave him the decided preference, and came often to my house in Paris, while Colo Trumbull was with me, to see his paintings. I pretend not to be a Connoisseur in the art myself, but comparing him with others of that day I thought him superior to any historical painter of the time except David: it is in the historical line only that I am acquainted with his painting. in England West was preferred by the king, to whom all others followed suit. the subjects on which Colo Trumbull has employed his pencil are honorable to us, and it would be extremely desirable that they should be retained in this country as monuments of the taste, as well as of the great revolutionary scenes of our country.
          You know how averse I am to be quoted on any occasion. yet as far as my testimony to Colo Trumbull’s worth & talent can be of any avail, by using it in private circles, you are entirely free to do so, as a just tribute to truth and worth. Accept my friendly and respectful salutations
          Th: Jefferson
        